[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 22, 2007
                                Nos. 06-13845, 06-14997                 THOMAS K. KAHN
                              ________________________                      CLERK


                   Nos. 10-CA-34483, 10-CA-34584, 10-CA-36280

NATIONAL LABOR RELATIONS BOARD

                                                                          Petitioner,


                                            versus

CONCRETE FORM WALLS, INC.,

                                                                           Respondent.


                              ________________________

               Petitions for Review of an Application for Enforcement
                        of the National Labor Relations Board
                            _________________________

                                     (May 22, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
        After review and oral argument, we find no reversible error and thus enforce

the National Labor Relations Board’s orders dated April 13, 2006, and August 31,

2006.

        ENFORCED.




                                          2